Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-13 and 20-24 are pending as of the reply and amendments filed on 2/19/21. Claims 14-19 are canceled; claims 5-13 are withdrawn from examination due to the restriction requirement.
The rejection of claim 1 under 35 USC 112, second paragraph is withdrawn in view of the amendment.
Claims 1-4 and 20-24 are allowable. Claims 5-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and III, as set forth in the Office action mailed on 11/12/2019, is hereby withdrawn and claims 5-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-5, 7-13, and 20-24 are allowed. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Andrew Mason on 4/7/21.
Please amend the claims accordingly:
Delete claim 6. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds and method of treating lung, colon, breast, or cervical cancer with the claimed compounds is not taught or suggested by the prior art. Colomer, WO 2009000864 (of previous record) represents the closest prior art. Colomer teaches 1,2-bis[(3,4,5)-trihydroxybenzoyl)oxy]benzene as an example of a fatty acid synthase inhibitor, along with numerous other compounds having polyhydroxyl groups attached to different core rings. However, Colomer doesn’t provide guidance to arrive at a compound as claimed wherein when X=H, Y is halogen, or when Y=H, X is halogen or methoxy. Moreover, Applicants have provided evidence showing that compounds of the instant claims having R=H, n=3, X=H, and Y is halogen, or having R=H, n=3, Y=H, X is halogen or methoxy have significantly greater basal glucose transport inhibitory activity compared to 1,2-bis[(3,4,5)-trihydroxybenzoyl)oxy]benzene (see Table 3 in the instant specification, compounds WZB-26, WZB-89, WZB-90 compared to WZB-110, % inhibition of 84 ±1.9, 81 ±1.1, and 84.4 ±0.1 respectively compared to 32.1±6.2). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-5, 7-13, and 20-24 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH PIHONAK/Primary Examiner, Art Unit 1627